



EXHIBIT 10.1
RESTRICTED STOCK
GRANT AGREEMENT
(SPIN-OFF AWARD)


Effective June 30, 2015, The Babcock & Wilcox Company separated its Power
Generation business from its other businesses through a spin-off of that
business to its stockholders, which resulted in the distribution of 100% of the
outstanding stock in Babcock & Wilcox Enterprises, Inc. (“BWE”) to holders of
the common stock of The Babcock & Wilcox Company (the “Spin-Off”). The Babcock &
Wilcox Company also changed its name to BWX Technologies, Inc. (“BWXT”) in
connection with the Spin-Off. BWE is now an independent, publicly traded
company. For more information about the Spin-Off, please refer to the
Information Statement filed as Exhibit 99.1 to the Registration Statement on
Form 10 originally filed by BWE with the U.S. Securities and Exchange Commission
on March 16, 2015, as amended.


In connection with the Spin-Off, with respect to the restricted stock granted to
you on June 8, 2015 by BWXT pursuant to that certain Restructuring Transaction
Retention Agreement, dated November 5, 2014, between you and BWXT (the
“Retention Agreement”), you have been awarded, effective June 30, 2015, an
additional number of shares of restricted BWE common stock (the “BWE Restricted
Stock”). The BWE Restricted Stock is subject to the terms set forth in this
agreement (this “Agreement”) and the terms of the Babcock & Wilcox Enterprises,
Inc. 2015 Long-Term Incentive Plan (the “Plan”), as approved by the Compensation
Committee of the Board of Directors of BWE (the “Committee”) in accordance with
the terms of the 2010 Long-Term Incentive Plan of The Babcock & Wilcox Company,
as amended and restated February 25, 2014, and the terms of the Employee Matters
Agreement, by and between BWXT and BWE, dated June 8, 2015.


*****


The provisions of the Plan are incorporated herein by reference. Any reference
or definition contained in this Agreement shall, except as otherwise specified,
be construed in accordance with the terms and conditions of the Plan and all
determinations and interpretations made by the Committee with regard to any
question arising hereunder or under the Plan shall be binding and conclusive on
you and your legal representatives and beneficiaries. The term “BWE” as used in
this Agreement with reference to employment shall include subsidiaries of BWE
(including unconsolidated joint ventures). Whenever the words “you” or “your”
are used in any provision of this Agreement under circumstances where the
provision should logically be construed to apply to the beneficiary, estate, or
personal representative, to whom any rights under this Agreement may be
transferred by will or by the laws of descent and distribution, it shall be
deemed to include such person.


BWE Restricted Stock


BWE Restricted Stock Award. You have been awarded a grant of restricted stock.
This grant represents a right to be issued the number of shares of BWE common
stock as shown on the Charles Schwab & Co., Inc. post-Spin-Off statement as of
June 30, 2015 (the “Date of Grant”), subject to the restrictions contained in
this Agreement. Shares evidencing the BWE Restricted Stock will be issued in
your name as of the Date of Grant.



        

--------------------------------------------------------------------------------



Restrictions. Unless and until the vesting requirements and other terms set
forth in this Agreement have been satisfied, the BWE Restricted Stock may not be
sold, transferred, pledged, assigned or otherwise alienated (the
“Restrictions”).


Vesting Requirements. Subject to the “Forfeiture of BWE Restricted Stock”
provision below, the BWE Restricted Stock will become vested under one or more
of the following circumstances (each a “Vesting Date”):


•
One-third (1/3) of the BWE Restricted Stock on the thirtieth day following the
Date of Grant provided you are still employed by BWE;



•
The remaining two-thirds (2/3) of the BWE Restricted Stock on the first
anniversary of the Date of Grant provided you are still employed by BWE;



•
100% of the BWE Restricted Stock on the earliest to occur prior to the first
anniversary of the Date of Grant of: (a) the date of termination of your
employment from BWE due to death, (b) your Separation from Service due to
Disability (each as defined in the Retention Agreement) or (c) the date of your
Covered Termination (as defined in the Retention Agreement) that occurs
coincident with or following a Change in Control (as defined in the Retention
Agreement) to the extent provided under the Retention Agreement; and



•
the Committee may provide for additional vesting under other circumstances, in
its sole discretion.



Upon vesting, shares of BWE Restricted Stock will be released to you as soon as
administratively practicable and the Restrictions with respect thereto will be
removed.


Forfeiture of BWE Restricted Stock. BWE Restricted Stock which is not or does
not become vested upon the termination of your employment shall, coincident
therewith, be forfeited and such shares shall be returned to BWE.


In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor
involving fraud, dishonesty or moral turpitude, or (b) you engage in conduct
that adversely affects or may reasonably be expected to adversely affect the
business reputation or economic interests of BWE, as determined in the sole
judgment of the Committee, then all BWE Restricted Stock and all rights or
benefits awarded to you under this grant of BWE Restricted Stock are forfeited,
terminated and withdrawn immediately upon such conviction or notice of such
determination. The Committee shall have the right to suspend any and all rights
or benefits awarded to you hereunder pending its investigation and final
determination with regard to such matters. The forfeiture provisions of this
paragraph are in addition to the provisions under the heading “Clawback
Provisions” below.


Voting Rights and Dividends. Beginning on the Date of Grant and subject to the
forfeiture provisions of this Agreement, you shall have full voting rights and
be credited with cash dividends, if any, with respect to the BWE Restricted
Stock granted hereunder.


Taxes


You will realize income in connection with this BWE Restricted Stock grant in
accordance with the tax laws of the jurisdiction that is applicable to you. You
should consult your tax advisor as to the federal and/or state income tax
consequences associated with this BWE Restricted Stock grant as it relates to
your specific circumstances.

2



--------------------------------------------------------------------------------





By acceptance of this letter, you agree that any amount which BWE is required to
withhold on your behalf, including state income tax and FICA withholding, in
connection with income realized by you under this grant or as otherwise required
under applicable law will be satisfied by withholding whole units or shares
having an aggregate fair market value as near equal in value but not exceeding
the amount of such required tax withholding, unless the Committee determines to
satisfy the statutory minimum withholding obligation by another method permitted
by the Plan.


Regardless of the withholding method, you will promptly pay to BWE the amount of
income tax which BWE is required to withhold in connection with the income
realized by you in connection with this grant and, unless prohibited by
applicable law, that you hereby authorize BWE to withhold such amount, in whole
or in part, from subsequent salary payments, without further notice to you.


Transferability


The BWE Restricted Stock granted hereunder is non-transferable other than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order.


Clawback Provisions



Recovery of BWE Restricted Stock.  In the event that BWE is required to prepare
an accounting restatement due to the material noncompliance of BWE with any
financial reporting requirement under the U.S. federal securities laws as a
result of fraud (a “Restatement”) and the Board reasonably determines that you
knowingly engaged in the fraud, BWE will have the right to recover the BWE
Restricted Stock granted during the three-year period preceding the date on
which the Board or BWE, as applicable, determines it is required to prepare the
Restatement (the “Three-Year Period”), or vested in whole or in part during the
Three-Year Period, to the extent of any excess of what would have been granted
to or would have vested for you under the Restatement.



Recovery Process.  In the event a Restatement is required, the Board, based upon
a recommendation by the Committee, will (a) review the BWE Restricted Stock
either granted or vested in whole or in part during the Three-Year Period and
(b) in accordance with the provisions of this Agreement and the Plan, will take
reasonable action to seek recovery of the amount of such BWE Restricted Stock in
excess of what would have been granted to or would have vested for you under the
Restatement (but in no event more than the total amount of such BWE Restricted
Stock), as such excess amount is reasonably determined by the Board in its sole
discretion, in compliance with Section 409A of the Code.  There shall be no
duplication of recovery under Article 20 of the Plan and any of 15 U.S.C.
Section 7243 (Section 304 of The Sarbanes-Oxley Act of 2002) and Section 10D of
the Exchange Act. The clawback provisions of this Agreement are in addition to
the forfeiture provisions contained under the heading “Forfeiture of BWE
Restricted Stock” above.


Other Information


Neither the action of BWE in establishing the Plan, nor any action taken by it,
by the Committee or by your employer, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the employ of BWE.

3

